DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2022 has been entered.
 Response to Amendment
	The amendments filed 4/13/2022 are entered and fully considered.
Response to Arguments
	The amended limitation requires that the curable resin film is flat along the entire circuit surface. Applicant argues this is a distinguishing feature because FUKASAWA teaches including a cutting groove. Therefore the resin fills the grooves and is not substantially flat along the entire extent of the circuit surface. The FUKASAWA reference teaches forming grooves at cutting positions to help prevent cracks [0035], also shown in fig. 41. Alternatively, a pair of grooves can be formed on either side of the cutting position [0036], shown in Fig. 42. A third embodiment simply pre-cuts the substrate [0037] but as applicant points out this embodiment appears to include resin between the segments of substrate (Claim 28 and fig. 43-44). 
	However, the examiner further reviewed the reference and notes that the scope of the reference includes slicing such that the cut exposes an electrode [0038] and [0601]. The embodiment shown in Fig. 62 shows a cut made such that the resulting partitioned devices have exposed electrodes 140. This embodiment exposes electrodes on the edge of the substrate instead of on a major surface (with convex electrodes). However, the embodiment demonstrates that grooves for cutting are not required, but are instead a preferred technique that reduces the potential for cracks. One of ordinary skill can determine if the costs associated with processing additional cutting grooves are worth the reduction in losses due to cracks forming.
	The examiner further notes that claim 1 does not require cutting of the substrate. Accordingly, for instances where no cutting is required, no grooves would be formed in accordance with the preferred embodiment in FUKASAWA.
	Applicant further argues that claim 5 requires grinding of an opposite surface of the circuit surface before curing the curable resin while the TOYODA reference specifically teaches grinding to occur after curing. As described in TOYODA the hardness of the cured resin is required so that the grinding produces an easily removable powder. However, the examiner notes that the combination does not suggest grinding the deposited resin. The combination relies on TOYODA to teach grinding the back surface (where no resin is present) in the background section of TOYODA [0005]. The back grinding can occur at any in FUKASAWA because the back of the substrate is always exposed.
	Applicant further argues that the FUKASAWA reference teaches away from curing using exclusively heat treatment. However, the examiner notes that the claim has a step of heating that is independent from the curing step. Accordingly, the heating during molding can correspond to a heating step and a separate curing step can be further applied in an oven. An additional reference CONNELL et al. (US 2004/0009631), has been added below to teach a molding step that encapsulates an electrical device with epoxy resin  that includes a separate curing step performed in an oven.
Claim Interpretation
	Claim 16 refers to a part-spherical shape with a flat bottom surface that defines a chord of the part-spherical shape. The examiner understands the chord (mathematically a line segment connecting points of a 2D circle) to be a cross-section of a theoretical 3D spherical shape that extends through the circuit surface. The examiner was unable to find a term for a spherical cross section (they are all circles). However, a useful term for the shape of a sphere with a portion cut off by a plane is a spherical dome or spherical cap. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6, 8-11, 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over FUKASAWA et al. (US 2001/0003049) in view of NISHIMURA et al. (JP 2006-303119; citations to machine translation).
Regarding claims 1 and 4, 
	FUKASAWA teaches a method of sealing bump electrodes with a resin layer such that the electrode ends are exposed abstract. After sealing the substrate 16 is cut into semiconductor elements 11, abstract. The semiconductor elements are wafers [0297] which have circuits formed thereon [0294]. The electrodes 12 (convex) that are sealed with resin 13 has exposed ends revealed by pealing film 30 as shown in Figs. 6-7. The compression molding causes the resin to flow between the electrode bumps but prevents the resin from forming on the top surface of the bump. The resin can be provided as a resin sheet 51 and placed (attached) over the electrode bumps 12 [0374] and Fig. 15. The resin is heated and melted to form the resin layer 13 with exposed bumps 12, [0020]. The resin used is thermosetting such as epoxy [0285] and is therefore curable. The reference further teaches that when cutting the substrate, grooves may be formed to help prevent cracks from forming during cutting [0034]-[0037]. However, the reference further teaches that dicing can occur through a substrate and electrode without any groove formed [0038] and [0601]. Accordingly, the use of grooves is considered to be optional or preferred embodiment. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to perform a cutting operation without grooves if the risks of cracks were less costly than the extra processing steps for forming cutting grooves. Without grooves in the substrate, the curable resin film lies flat on the entire extent of the circuit surface.
	The reference teaches applying a resin sheet to seal a semiconductor wafer with electrode bumps but does not teach the properties of the resin film (protection film). However, NISHIMURA teaches a thermosetting sheet resin for sealing a semiconductor device with holes that surround the periphery of the element abstract. The resin film is melted when laminating [0017]-[0018]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the resin of NISHIMURA as the resin in FUKASAWA as a simple substitution of curable sealing resins. 
NISHIMURA does not teach the claimed ratio of thermosetting component (epoxy and curing agent) to polymer component (elastomer). However, NISHIMURA teaches a thermosetting sheet resin for sealing a semiconductor device with holes that surround the periphery of the element abstract. The resin film is melted when laminating [0017]-[0018]. The NISHIMURA reference further teaches the composition can load the thermosetting component (epoxy and thermal curing agent) at about 0 to 1900 parts by mass per 100 parts by mass elastomer (polymer component) [0021]-[0029]. The claimed range is 150-800 parts by mass thermosetting component with respect to 100 parts by mass polymer component (elastomer). The examiner notes that the reference teaches a range of loadings for the thermosetting components that is broader than the claimed range and overlaps the claimed range. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the resin of NISHIMURA as the resin in FUKASAWA as a simple substitution of curable sealing resins. Although the reference does not teach the claimed range the overlapping range is considered prima facie obvious, MPEP 2144.05.I.
Like the FUKASAWA reference, the cured properties of the sealing resin are not disclosed in NISHIMURA. However, in determining the properties of the cured resin film, the examiner considers applicant’s specification to determine materials that result in those properties. Applicant’s specification describes a polymer component (A), and a thermosetting component (B), curing accelerator (C), and filler (D). In comparison, NISHIMURA teaches a composition of an epoxy, a curing agent, an accelerator and filler with elastomer [0020]. The elastomer is considered a polymer component. The epoxy is the thermosetting component, and the accelerator and filler correspond to applicant’s disclosed accelerator and filler. Accordingly, when using the same composition it is reasonable to expect the same properties to be found when curing the resin sheet.
	In addition, although the reference does not expressly teach a combination of components that will result in the claimed probe tack test when cured. However, at the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art change the loadings of different elements in the composition to achieve a desired physical property, MPEP 2144.05.II. All of the different combinations of material loadings taught in NISHIMURA are considered prima facie obvious which is expected to include compositions that have the claimed probe tack test properties.
Regarding claims 2 and 6,
	NISHIMURA teaches the resin sheet is heat cured [0045].
Regarding claim 8,
	NISHIMURA teaches that the elastomer can be a rubber or silicone resin [0028].
Regarding claim 9,
	NISHIMURA teaches the epoxy can be bisphenol F type [0021]. In addition, the epoxy systems are described as bisphenol A novolac resin [0023].
Regarding claim 10,
	NISHIMURA teaches using filler at 0-60% by weight of the resin composition [0026]. The reference does not teach using the claimed range of 7-60% by mass. However, the claimed range and the prior art range overlap and are considered prima facie obvious, MPEP 2144.05.I.
Regarding claim 11,
	FUKASAWA teaches a peeling step Figs. 6-7 occurs after the sealing step [0325] that occurs in the mold Fig. 5. The molding includes heating which causes the thermosetting resin to harden [0367]. Accordingly the removal of the support 30 occurs after the curing of the curable resin.
Regarding claim 13,
	The substrate in FUKASAWA is substantially flat (with protruding convex electrodes), see Fig. 6.
Regarding claims 14 and 17,
	As described above, FUKASAWA further teaches that when cutting the substrate, grooves may be formed to help prevent cracks from forming during cutting [0034]-[0037]. However, the reference further teaches that dicing can occur through a substrate and electrode without any groove formed [0038] and [0601]. Accordingly, the use of grooves is considered to be optional or preferred embodiment. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to perform a cutting operation without grooves if the risks of cracks were less costly than the extra processing steps for forming cutting grooves. Without grooves in the substrate, the curable resin film lies flat on the entire extent of the circuit surface.
Regarding claim 16,
	The bumps in FUKASAWA have a spherical shape [0476] and lie flat on the substrate 16 as shown in Fig. 19.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over FUKASAWA et al. (US 2001/0003049) in view of NISHIMURA et al. (JP 2006-303119; citations to machine translation) further in view of in view of TOYODA et al. (US 2014/0008821).
Regarding claim 5,
	FUKASAWA teaches providing a sealing resin to a substrate but does not teach a grinding step. However, TOYODA teaches that back-grinding can be performed with a sealing process to reduce the thickness of the final product [0005]. At the time of the invention it would have been prima facie obvious to one of ordinary skill in the art to grind the substrate of FUKASAWA to provide a thinner product. The references do not expressly teach the grinding between the heating and curing step. However, the result of the grinding is the same regardless of its order in the process and changing the order of steps is considered prima facie obvious, MPEP 2144.04.IV.C. The timing of the step is not considered critical because there is no support for it in the disclosure as described above.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over FUKASAWA et al. (US 2001/0003049) in view of NISHIMURA et al. (JP 2006-303119; citations to machine translation) further in view of HAYASHI (US 2017/0165940).
Regarding claim 12,
	The references teach sealing a wafer by attaching a resin film and polymerizing followed by pealing a support layer. The references do not teach incorporating an interlayer between the support layer and the sealing resin. However, HAYASHI similarly teaches a method of laminating a resin film onto a substrate by polymerizing a resin layer and peeling a support layer [0091]. The reference further teaches that the “peelibility” can be improved by incorporating a release layer between the support and resin film [0093]. At the time of filing the invention it would have been prima facie obvious to include a release layer between the support and resin layer of FUKASAWA to improve the peelibility of the support.
Claims 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over FUKASAWA et al. (US 2001/0003049) in view of NISHIMURA et al. (JP 2006-303119; citations to machine translation) further in view of CONNELL et al. (US 2004/0009631).
Regarding claim 15,
	FUKASAWA teaches using a heated mold to press a thermosetting resin to expose electrodes as described above. The reference does not expressly teach curing the resin separately from the molding step. However, CONNELL teaches that when using a mold to encapsulate an electrical device, an epoxy can be molded with a molding apparatus and cured using an oven [0066]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to perform the molding and curing steps separately according to CONNELL as a simple substitution of equivalent steps for encapsulating electrical circuits.
Regarding claims 18 and 19,
FUKASAWA teaches a method of sealing bump electrodes with a resin layer such that the electrode ends are exposed abstract. After sealing the substrate 16 is cut into semiconductor elements 11, abstract. The semiconductor elements are wafers [0297] which have circuits formed thereon [0294]. The electrodes 12 (convex) that are sealed with resin 13 has exposed ends revealed by pealing film 30 as shown in Figs. 6-7. The compression molding causes the resin to flow between the electrode bumps but prevents the resin from forming on the top surface of the bump. The resin can be provided as a resin sheet 51 and placed (attached) over the electrode bumps 12 [0374] and Fig. 15. The resin is heated and melted to form the resin layer 13 with exposed bumps 12, [0020]. The resin used is thermosetting such as epoxy [0285] and is therefore curable. 
	The reference teaches applying a resin sheet to seal a semiconductor wafer with electrode bumps but does not teach the properties of the resin film (protection film). However, NISHIMURA teaches a thermosetting sheet resin for sealing a semiconductor device with holes that surround the periphery of the element abstract. The resin film is melted when laminating [0017]-[0018]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the resin of NISHIMURA as the resin in FUKASAWA as a simple substitution of curable sealing resins. 
NISHIMURA does not teach the claimed ratio of thermosetting component (epoxy and curing agent) to polymer component (elastomer). However, NISHIMURA teaches a thermosetting sheet resin for sealing a semiconductor device with holes that surround the periphery of the element abstract. The resin film is melted when laminating [0017]-[0018]. The NISHIMURA reference further teaches the composition can load the thermosetting component (epoxy and thermal curing agent) at about 0 to 1900 parts by mass per 100 parts by mass elastomer (polymer component) [0021]-[0029]. The claimed range is 150-800 parts by mass thermosetting component with respect to 100 parts by mass polymer component (elastomer). The examiner notes that the reference teaches a range of loadings for the thermosetting components that is broader than the claimed range and overlaps the claimed range. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the resin of NISHIMURA as the resin in FUKASAWA as a simple substitution of curable sealing resins. Although the reference does not teach the claimed range the overlapping range is considered prima facie obvious, MPEP 2144.05.I.
Like the FUKASAWA reference, the cured properties of the sealing resin are not disclosed in NISHIMURA. However, in determining the properties of the cured resin film, the examiner considers applicant’s specification to determine materials that result in those properties. Applicant’s specification describes a polymer component (A), and a thermosetting component (B), curing accelerator (C), and filler (D). In comparison, NISHIMURA teaches a composition of an epoxy, a curing agent, an accelerator and filler with elastomer [0020]. The elastomer is considered a polymer component. The epoxy is the thermosetting component, and the accelerator and filler correspond to applicant’s disclosed accelerator and filler. Accordingly, when using the same composition it is reasonable to expect the same properties to be found when curing the resin sheet.
	In addition, although the reference does not expressly teach a combination of components that will result in the claimed probe tack test when cured. However, at the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art change the loadings of different elements in the composition to achieve a desired physical property, MPEP 2144.05.II. All of the different combinations of material loadings taught in NISHIMURA are considered prima facie obvious which is expected to include compositions that have the claimed probe tack test properties.
	The references teach melting the resin with a mold but do not teach separately curing the resin without a mold. However, CONNELL teaches that when using a mold to encapsulate an electrical device, an epoxy can be molded with a molding apparatus and cured using an oven [0066]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to perform the molding and curing steps separately according to CONNELL as a simple substitution of equivalent steps for encapsulating electrical circuits.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712